                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:07-CR-116-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
GEORGE SPRINGER,                              )
                                              )
                          Defendant.          )


       On January 12, 2021, George Springer ("Springer") moved pro se for compassionate release

under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41
'
(2018)(codified as amended at 18 U.S.C. § 3582) and filed records in support [D.E. 62]. On January

31, 2021, Springer's counsel filed a second motion for compassionate release and a memorandum

and records in support [D.E. 65, 66]. On February 16, 2021, the government responded in

opposition [D.E. 68]. On February 17, 2021, Springer replied [D.E. 69]. As explained below, the

court denies Springer's motion for compassionate release and dismisses Springer's request for home

confinement.

                                                  I.

       On October 22, 2007, pursuant to a written plea agreement, Springer pleaded guilty to two

counts of armed bank robbery (E.D.N.C. count two and E.D. Va. count two), use, carrying, or

possession of a :firearm during and in relation to a crime of violence and aiding and abetting

(E.D.N.C. count three), and felon in possession of firearm and ammunition (E.D. Va. count four).

See [D.E. 38, 40]; United States v. Springer, No. 5:07-CR-306-D-1 (E.D.N.C. Oct. 22, 2007) [D.E.




           Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 1 of 8
4, 6]. 1 On February 12, 2008, the court held Springer's sentencing hearing. See [D.E. 44]. At-the

hearing, the court adopted the facts set forth in the Presentence Investigation Report ("PSR"). See

Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Springer's total offense level to be 31, his

cri.m.inal history category to be VI, and calculated Springer's advisory guideline range to be 272 to

319 months' imprisonment. After thoroughly considering all relevant factors under 18 U.S.C. §

3553(a),thecourtsentencedSpringerto216months'imprisonmentonE.D.N.C.counttwoandE.D.

Va. count two, to run concurrently, 84 months' imprisonment on E.D.N.C. count three, to run

consecutively, and 120 months' imprisonment onE.D. Va. count four, to run concurrently, for a total

of 300 months' imprisonment. See [D.E. 45]. Springer did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is



       1
         On October 11, 2007, the Eastern.District ofVirginia transferred case number 5:07-CR-306
to the Eastern District ofNorth Carolina. See Springer, No. 5:07-CR-306-D-1 (E.D.N.C. Oct. 11,
2007) [D.E. 1]. In the Eastern District ofVirginia, the government charged Springer with one count
of armed bank robbery (E.D. Va. count two) and felon in possession of firearm and ammunition
(E.D. Va. count four). See Springer, No. 5:07-CR-306-D-1 (E.D.N.C. Oct. 22, 2007) [D.E. 4, 6].

                                                  2

           Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 2 of 8
not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 2 Application note 2 states


       2
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time ,
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,

                                                    3

             Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.




                                or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to ,
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because of the aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 4 of 8
        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~' id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. (imm, 980 F.3d 1178, 1180-81 (7th.Cir. 2020); United States v. R:uflm, 978 F.3d

1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

        Springer contends that he exhausted his admjnjstrative remedies. See [D.E. 65] 5; [D.E. 65-

1]. The government has not invoked section 3582's exhaustion requirement. See United States v.

A lam, 960 F .3d 831, 833-34 (6th Cir. 2020).3 Accordingly, the court addresses Springer's clahn on

the merits.

       Springer seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his ·

request, Springer cites the COVID-19 pandemic and his health conditions, including hypertension,

vein thrombosis, unspecified respiratory disorder, tachycardia, chronic hepatitis C, COPD, and a


       3
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or clahns-processing requirement. The court assumes without deciding that the
requirement is a clahns-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F .3d at 833-34.

                                                5

              Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 5 of 8
 pulmonary embolism. See [D.E. 62] 1-2; [D.E. 6S] 1, S-11; [D.E. 66-2]. Springer also cites the

 conditions at FCI Williamsburg, his rehabilitation efforts, that he has served over 166 months ofhis

 federal sentence, and his release plan. See [D.E. 62] 1-3; [D.E. 6S] 1-2, 13-16; [D.E. 66-4]; [D.E.

 69] 1--4.

         As for the medical condition ofthe defendant policy statement, the policy statement requires

 that the defendant is "suffering from a serious physical or medical condition ... from which he or

 she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Springer states that

 he suffers from hypertension, vein thrombosis, unspecified respiratory disorder, tachycardia, chronic

 hepatitis C, COPD, and a pulmonary embolism, he has not demonstrated that he is not going to

 recover from these conditions or that they cannot be treated while Springer serves his sentence.

Accordingly, reducing Springer's sentence is not consistent with application note l(A). See 18

U.S.C. § 3S82(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

 COVID-19 pandemic, the conditions at FCI Williamsburg, and Springer's health conditions are

· extraordinary and compelling reasons under section 3S82(c){l)(A). Cf. United States v. Raia, 9S4

F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, after considering the entire record, the section 3SS3(a) factors counsel

against reducing Springer's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-:8.

        Springer is S3 years old and engaged in repeated, violent criminal behavior in January 2007.

See PSR ff 12-1 S. Springer and an accomplice, Harvey Blackwell ("Blackwell"), committed two

                                                  6

             Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 6 of 8
armed bank robberies, one in Chester, Virginia, and the other in Raleigh, North Carolina See id.

During the armed bank robberies, Springer pointed his handgun at bank tellers and demanded

money. See id. During the Raleigh armed robbery, Springer threatened to kill one of the tellers if

she placed a dye pack with the money and, as he fled the bank, he told the tellers and customers that

he had placed a bomb in the bank's door. See id. ,r 1S. Springer and Blackwell fled the Raleigh

bank robbery in a stolen car. See id. When law enforcement officials arrested Springer and

Blackwell, they discovered that Springer had threatened to kill Blackwell and Blackwell's wife if

they did not aid Springer in committing the robberies. See id. ,r 16. Springer's robberies netted

$33,796, and he possessed a 9mm. handgun during the robberies. See id W13, 1S.

          Springer's horrific conduct in January 2017 is no surprise. Springer is a violent recidivist

with convictions for theft (two counts), burglary, break-in with intent to commit a felony, coinm.on

law assault, deadly-weapon concealed, unlawful taking ofa motor vehicle (two counts), and attempt

to drive to elude police. See id.   W20-2S. Springer also has performed poorly on supervision.
See id.   W20-21. Although Springer has taken positive steps while incarcerated on his federal
sentence, he sustained one infraction for insolence. See [D.E. 62] 3; [D.E. 6S] 2, 13-16; [D.E. 66-4];

[D.E. 69] 1-4.

          The court has considered Springer's exposure to COVID-19, the conditions at FCI

Williamsburg, his health conditions, that he has served over 166 months of his federal sentence, his

conduct while incarcerated, and his release plan. Cf. Pe_m,er v. United States, S62 U.S. 476, 480-81

(2011); United States v. Mm:tm, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and treat Springer, the section 35S3(a)

factors, Springer's arguments, the government's persuasive response, and the need to punish

Springer for his repeated, violent criminal behavior, to incapacitate Springer, to promote respect for

                                                   7

             Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 7 of 8
the law, to deter others, and to protect society, the court declines to grant Springer's motion for

compassionate release. See, e.&, Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018);

Ruffin 978 F.3dat 1008-09; Chambliss, 948 F.3dat693-94; United Statesv. Hill,No. 4:13-CR-28-

BR, 2020 WL 205S 1S, at •2 (E.D.N.C. Jan. 13, 2020)(unpublished). The court categorically rejects

Springer's argument that the difference between his sentence and Blackwell's sentence was

unwarranted. Cf. [D.E. 69] 6-7. Blackwell cooperated and explained that he committed the

robberies with Springer because Springer had threatened to kill Blackwell and Blackwell's wife if

Blackwell did not assist Springer with the robberies. See PSR ,r 16.

       As for Springer's request for home confinement, Springer seeks reliefunder the CARES Act.

See [D.E. 6S] 2-3. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brumm~ No. 20-S626, 2020 WL S52S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

S53S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Springer's request for home confinement.

                                                II.

       In sum, the court DENIES Springer's motions for compassionate release [D.E. 62, 6S] and

DISMISSES Springer's request for home confinement.

       SO ORDERED. This~ day of March 2021.



                                                         JSC.DEVERID
                                                         United States District Judge


                                                8

           Case 5:07-cr-00116-D Document 70 Filed 03/26/21 Page 8 of 8
